


110 HR 2581 IH: To amend titles XIX and XXI of the Social Security Act to

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2581
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  permit States to expand coverage for children between 19 and 25 years of age
		  under Medicaid and under the State child health insurance program
		  (SCHIP).
	
	
		1.Optional coverage of older
			 children under Medicaid and SCHIP
			(a)Medicaid
				(1)In
			 generalSection 1902(l)(1)(D)of the Social Security Act (42
			 U.S.C. 1396a(l)(1)(D)) is amended by inserting (or, at the election of a
			 State, 20, 21, 22, 23, 24, or 25 years of age) after 19 years of
			 age.
				(2)Conforming
			 amendments
					(A)Section
			 1902(e)(3)(A) of such Act (42 U.S.C. 1396a(e)(3)(A)) is amended by inserting
			 (or 1 year less than the age the State has elected under subsection
			 (l)(1)(D)) after 18 years of age.
					(B)Section 1902(e)(12) of such Act (42 U.S.C.
			 1396a(e)(12)) is amended by inserting or such higher age as the State
			 has elected under subsection (l)(1)(D) after 19 years of
			 age.
					(C)Section 1920A(b)(1) of such Act (42 U.S.C.
			 1396r–1a(b)(1)) is amended by inserting or such higher age as the State
			 has elected under section 1902(l)(1)(D) after 19 years of
			 age.
					(D)Section 1928(h)(1) of such Act (42 U.S.C.
			 1396s(h)(1)) is amended by inserting or 1 year less than the age the
			 State has elected under section 1902(l)(1)(D) before the period at the
			 end.
					(E)Section 1932(a)(2)(A) of such Act (42
			 U.S.C. 1396u–2(a)(2)(A)) is amended by inserting (or such higher age as
			 the State has elected under section 1902(l)(1)(D)) after 19
			 years of age.
					(b)Title
			 XXISection 2110(c)(1) of such Act (42 U.S.C.
			 1397jj(c)(1)) is amended by inserting (or such higher age as the State
			 has elected under section 1902(l)(1)(D)).
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007, and shall apply to child health assistance and medical
			 assistance provided on or after that date without regard to whether or not
			 final regulations to carry out such amendments have been promulgated by such
			 date.
			
